FINAL OFFICE ACTION
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,420,433 (the ‘433 Patent). The ‘433 Patent issued on August 16, 2016 and was titled, “METHOD AND APPARATUS FOR RECEIVING DATA IN USER EQUIPMENT OF SUPPORTING MULTIMDEIA BROADCAST MULTICAST SERVICE.” 
The ‘433 Patent is based upon U.S. Application No. 13/443,174, filed April 10, 2012 (the ‘174 Application or the base application). 

B)	Relevant Background
1.	Application for Reissue: On July 16, 2018 an application for reissue of the ‘433 Patent was filed. The application was assigned U.S. Application No. 16/036,412 (“the ‘412 Application,” or ‘Instant Reissue Application”).  The ‘412 Application included, among other things, claims (“July 2018 Claims”), remarks (“July 2018 Remarks”). Patented claims 1-18 were cancelled and new claims 19-36 were added. 
2.	Preliminary Amendment: On October 29, 2019 the Applicant submitted a preliminary amendment (“Oct 2019 Preliminary Amendment”) including claims (“Oct 2019 Claims”) and remarks (“Oct 2019 Remarks”). The Applicant submitted claims 19-38. Applicant added new dependent claims 37 and 38. Additionally, Applicant amended independent claims 19 and 28. Accordingly, after the Oct 2019 Preliminary Amendment, claims 19-38 were pending. Claims 19 and 28 were the independent claims.    
AIA  Governance: Because the Instant Reissue Application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding. As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
4.	Non-Final Office Action: On March 02, 2021 the Office issued a Non-Final Office Action (“March 2021 Non-Final Office Action”).  Claims 19-38 were rejected. Independent claims 19 and 28 were rejected for recapture. Independent claim 19 was the process claim and rejected under § 112 ¶ 2 as indefinite and under 35 U.S.C. §103 based upon prior art. Independent claim 28 was the product claim and was otherwise deemed allowable over the prior art based upon corresponding structures not shown by the prior art.  
5.	Applicant Response: On June 02, 2021 the Applicant submitted a response (“June 2021 Response”) including claims (“June 2021 Claims”) and remarks (“June 2021 Remarks”). The Applicant submitted claims 19-38. Claims 19 and 28 are the independent claims. Applicant amended independent claims 19 and 28. 
Accordingly, after the June 2021 Response claims 19-38 are pending.   

II. Priority and Effective Filing Date 
The Examiner has reviewed the July 2018 ADS and finds that this application claims benefit of domestic priority to U.S. 61/481,878 filed May 03, 2011 and U.S. 61/473,966 filed April 11, 2011. Additionally this application claims benefit of foreign priority to KR 10-2012-0036220, filed April 06, 2012.  

III. First to Invent Provision of AIA .
Because the effective filing date of the Instant Reissue Application is before March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Accordingly the instant reissue application will be examiner under the under the pre-AIA  first to invent provisions. 

IV. Status of Claims 
A)	Claims Addressed in this Proceeding. 
1.	Patent Claims: Claims 1-18 were the patent claims in the ‘433 Patent (“Patent Claims”).
2.	Cancelled Claims: Claims 1-18 have been cancelled in this instant reissue application (“Cancelled Claims”).
3.	New Claims: Claim 19-38 have been added by this instant reissue application (“New Claims”). 
4.	Pending Claims: Claims 19-38 are pending ("Pending Claims"). 
5.	Examined Claims: Claims 19-38 are examined in this office action (“Examined Claims”). 

B)	Claim Status As a Result of This Office Action
1.	Claims 19, 20, 21, 23, 27 and 37 stand rejected under 35 U.S.C. §103.
2.	Claims 19-38 stand rejected under 25 U.S.C. §251 for improper recapture. 
3.	Claims 22, 24, 25 and 26 stand as allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
4.	Claims 28-36 and 38 are allowable over the prior art.

V. Acknowledgements
1.	Patent Term: Based upon updated review of the file record, the Examiner finds that the Patent has not expired. Additionally the Examiner notes that the file record indicates that the 3.5 year maintenance fee posted.    
2.	Broadening and Diligence:  Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application filed within two years of issue of the ‘433 Patent. See July 2018 Inventor Declaration, p. 2.The error statement indicates broadening. Because this instant reissue application was file within two years of the issued date of the ‘433 Patent, the claims are eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
3.	Litigation: Based upon an updated a review of the filed record including the statements in the Applicants Remarks, the Examiner finds that the ‘018 Patent is not involved in litigation.  
4.	Concurrent Office Proceedings: Based upon and updated review of the filed record including, inter alia the statements in the Applicant’s remarks and the USPTO PTAB processing system, the Examiner cannot locate any concurrent post grant proceedings involving the ‘433 Patent.
5.	Related Reissue Applications/Patents: Based upon review of the July 2018 ADS and the file record the Examiner finds that there are no related reissue applications involving the ‘433 Patent. 
6.	Information Disclosure Statements: The information disclosure statements filed 07/16/2018, 10/09/2018, 01/16/2019, 04/18,2019, 07/08/2019, 10/07/2019, 04/27/2020 and 09/02/2020 have been considered and placed of record in the file. 

VI. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art.
BRI -	Broadest Reasonable Interpretation.
Original Application – “The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history.” See MPEP §1412.02.

VII. Statutes Applied in This Action
A)	35 U.S.C. § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


B)	35 USC § 251
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent. Specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


VIII. Rejections – 35 U.S.C. §251
(Maintained)
	 This section is the same as that presented in the March 2021 Non-Final Office Action at pp. 9-13. 
The Examiner has reviewed the Applicants June 2021 Remarks concerning this rejection and finds the arguments not persuasive. For details see Examiner response to arguments at the end of this office action. 
	Accordingly, the rejections are maintained as follows. 

A)	Claims 19-38 are rejected under 35 U.S.C. 251 for improperly attempting to recapture matter surrendered during prosecution of the Original Application for the ‘433 Patent.
	To support this position the Examiner notes the following three step test for recapture from MPEP §1412.02: 
1)	 Claims are Broader in Scope. Test 1: MPEP §1412.02, §1412.03.
Claims 19-38 are at issue and include independent claims 19 and 28. 
Regarding independent claims 19 and 28: Claims 19 and 28 are broader than the patented claims in that they do not include the claim element of: “detecting . . . a Physical Downlink Control Channel (PDCCH) in a subframe indicated by a higher layer parameter mbsfn-Subframe-ConfigList,” (“Broadened Claim Aspect”) as in patented claim 1, lines 5-7. Accordingly, independent claims 19 and 28 are broader than the patented claims satisfying test step 1.  
Regarding dependent claims 21-27: Dependent claims 21-27 and 30-38 do not narrow independent claims 19 and 28 with respect to the Broadened Claim Aspect. Accordingly claims 21-27 and 30-38 are broader than the patented claims satisfying test step 1.    
Regarding claims 20 and 29: Dependent claims 20 and 29 retain the Broadened Claim Aspect. Therefore dependent claims 20 and 29 are not broader than the patented claims. Accordingly claim 20 and 29 do not in themselves violate the recapture rule. Rather are rejected based upon being dependent on claim 19 and 28.    
 
2)	 Surrender Generating Limitations: Test 2: MPEP §1412.02 B.
	The Examiner finds that the Broadening Claim Aspect is a surrender generating limitation. For support the Examiner notes:  
 (a)	In the base application 13/443,174 the original filed claims did not include the Broaden Claim Aspect.  See April 2012 Claims. 
(b)	The examiner in the original prosecution issued the March 2014 Non-Final Office Action rejecting the claims as obvious based upon Seo (US 2013/0329711) in view of Zhang (US 2012/0236776).   
(c)	The Applicant subsequently files the June 2014 Claims.  Original filed claims 1-14 were cancelled. New claims 15-30 were added. 
(d)	Independent claims 15 and 23 included the Broadened Claim Aspect.   See the June 2014 Claims. E.g. Claim 15 lines 6-7; Claim 23 line 8-9.
(e)	The examiner subsequently issues the June 2016 Notice of Allowance allowing the claims over Seo (US 2013/0329711) in view of Zhang (US 2012/0236776).    
(f)	MPEP §1412.02 states “Surrender Generating Limitation or Surrendered Subject Matter - SGL is a limitation presented, argued, or stated to make the claims patentable over the art (in the original application) and generates the surrender of claimed subject matter.” MPEP §1412.02 (I). 
(g)	Because the Broadened Claim Aspect was presented in new claims to overcome the prior art applied in the March 2014 Non-Final Office Action and the claims were subsequently allow with that feature, the Examiner concludes that the Broadened claim aspect of: “ detecting . . . a Physical Downlink Control Channel (PDCCH) in a subframe indicated by a higher layer parameter mbsfn-Subframe-ConfigList,” (now called “Surrender Generating Limitation”), is a surrender generating limitation. 

3)	 Claim not Materially Narrowed: Test 3: MPEP §1412.02 C. 
The Examiner finds that the Surrender Generating Limitation has been entirely eliminated from claims 19 and 28 of this instant reissue application. Accordingly independent claims 19 and 28 are not materially narrowed with language related to the Surrender Generating Limitation. For support of this position the Examiner notes:
a)	The Oct 2018 Claims of this instant reissue application remove the Surrender Generating Limitation. Additionally the Oct 2018 Claims narrow the claim with  “with a cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN)” (“Narrowing Claim Aspect”). 
b)	MPEP § 1412.02 (C) states: “if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for the claim.” See MPEP § 1412.02(C) (1). 
c)	The Examiner has reviewed the Narrowing Claim Aspect in light of the specification and the prior art and finds insufficient evidence that the Narrowing Claim Aspect has any language related to the Surrender Generating Limitation. For example the Surrender Generating Limitation requires a PDCCH indicated by the mbsfn-Subframe-ConfigList. The Examiner finds that the Narrowing Claim Aspect does not include any claim element related to either of: (1) the PDCCH or (2) the mbsfn-Subframe-ConfigList. Accordingly the Narrowing Claim Aspect does not appear to be related to the Surrender Generating Limitation. 
d)	Because claims 19 and 28 do not include language related to the Surrender Generating Limitation, the Examiner concludes that the Surrender Generating Limitation has been entirely removed from the claims. Because the Surrender Generating Limitation has been entirely removed, the Examiner concludes that claims 19 and 28 are not materially narrowed with language related to the Surrender Generating Limitation.  
e)	As noted above dependent claims 21-27 and 30-38 do not narrow independent claims 19 and 28 with language related to the Surrender Generating Limitation. Accordingly dependent claim 21-27 and 30-38 are also not materially narrowed.

4)	 Conclusion Three Step Recapture Test
	Because claims 19 and 28 are broader than the patent claims in at least one aspect, the broadened aspect is a surrender generating limitation, and claims 19 and 28 are not materially narrowed with language related to the surrender generating limitation the Examiner concludes that claims 19 and 28 fail the three step test for recapture. 

B)	Conclusion 35 U.S.C. §251 Rejections for Recapture. 
	Because claims 19 and 28 fail the three step test for recapture, claims 19 and 28, are rejected under 35 U.S.C. § 251 for attempting to recapture subject matter surrendered during prosecution of the Original Application that became the ‘433 Patent. Claims 20-27 and 29-38 are rejected based upon dependency.  

IX. Claim Interpretation
This section is essentially the same as that presented in the March 2021 Non-Final Office Action at pp. 13-29. 
The Examiner has reviewed the Applicants June 2021 Remarks concerning this claim interpretation position and finds the arguments not persuasive. For details see Examiner response to arguments at the end of this office action. 
	Accordingly, the Examiners claim interpretation position is maintained as follows. 


During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq. 

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification. 
After a careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those noted directly above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Controller: “A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer.” See Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998. 
3.	Processor:  "The computational and control unit of a computer." Microsoft Press Computer Dictionary, Fifth Edition, Microsoft Press, Redmond, WA, 2002.
4.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed" Microsoft Press Computer Dictionary , Fifth Edition, Microsoft Press, Redmond, WA, 2002.2



C) 	Optional/Contingent Claim Elements 
	1.	MPEP 2111.04 (I) states:  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.
	2.	MPEP 2111.04 (II) states: (a) The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (b) The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. 	
3.	Claim 19 is a process claim. Claim 19 includes a contingent limitation that is optional. The optional element is recited as: “detecting, in case that the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN),” (“Claim 19 Optional Claim Element”), as in claim 19 lines 4-7.  
4.	Claim 21 is a process claim. Claim 21 includes a contingent limitation that is optional. The optional element is recited as: “detecting, in case that the UE is in transmission mode 9, the PDCCH with the CRC scrambled by the identifier of the UE in the specific subframe which is not configured by the higher layers to be part of the PRS occasion which is only configured within the subframes in case that a cyclic prefix length used in subframe #0 is a normal cyclic prefix,” (“Claim 21 Optional Claim Element”), as in claim 21 lines 3-7.
5.	Claim 28 is a product claim. Claim 28 includes an optional claim element that is a contingent limitation. The optional claim element is recited as: “a controller configured to detect via the transceiver, in case that the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN),” (“Claim 28 Optional Claim Element”), as in claim 28 lines 4-8. 
6.	Claim 30 is a product claim. Claim 28 includes an optional claim element that is a contingent limitation. The optional claim element is recited as: “controller is further configured to detect, in case that the UE is in the transmission mode 9, the PDCCH with the CRC scrambled by the identifier of the UE in the specific subframe which is not configured by the higher layers to be part of the PRS occasion which is only configured within the subframes in case that a cyclic prefix length used in subframe #0 is a normal cyclic prefix,” (“Claim 30 Optional Claim Element”), as in claim 30 lines 1-6.
7.	For purposes of compact prosecution, in this Office Action, the optional limitations are identified and an interpretation given. 


D)	35 U.S.C. §112 6th Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I.	The Examiner finds that claims 19-27 do not have any phrases that invoke § 112 ¶ 6. For support of this position the Examiner notes the following: 
Claims 19-27 do not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claims 19-27 fail Prong (A) as set forth in MPEP §2181 I. Because claims 19-27 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 19-27 do not invoke § 112 ¶ 6. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The Examiner finds that the following phrases, from claims 28, 30, 31, 32, 34, 35, and 36 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In the following analysis of the Functional Phrases the Examiner notes: 
In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]

-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1 (FP#1): “controller configured to: detect, via the transceiver, if case the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN), and decode a Physical Downlink Shared Channel (PDSCH) corresponding to the PDCCH in the specific subframe, wherein the specific subframe is not indicated by higher layers to decode Physical Multicast Channel (PMCH), the specific subframe is not configured by the higher layers to be part of a Positioning Reference Signal (PRS) occasion, and the PRS occasion is only configured within the subframes,” as recited in claim 28 lines 4-14. 

Functional Phrase #2 (FP#2): “controller is further configured to detect, in case that the UE is in the transmission mode 9, the PDCCH with the CRC scrambled by the identifier of the UE in the specific subframe which is not configured by the higher layers to be part of the PRS occasion which is only configured within the subframes in case that a cyclic prefix length used in subframe #0 is a normal cyclic prefix,” as recited in claim 30 lines 1-4.

Functional Phrase #3 (FP#3): “controller is further configured to, if the specific subframe is indicated to interrupt transmission of Multicast Traffic Channel (MTCH) by the MCH scheduling information, detect the PDCCH in the specific subframe and decode the PDSCH corresponding to the PDCCH in the specific subframe,” as recited in claim 31 lines 1-4.

Functional Phrase #4 (FP#4): “controller is further configured to receive and decode the PMCH of the specific subframe,” as recited in claim 32 lines 1-3.

Functional Phrase #5 (FP#5): “controller is further configured to decode the specific subframe by applying an extended cyclic prefix,” as recited in claim 34 lines 2-3.

Functional Phrase #6 (FP#6): “controller is further configured to decode the specific subframe by applying all of the extended cyclic prefix and a general cyclic prefix,” as recited in claim 35 lines 2-3.

Functional Phrase #7 (FP#7): “controller is further configured to detect the PDCCH with the CRC scrambled by a Cell Radio Network Temporary ID (C-RNTI) with DCI format IA or 2C intended for the UE,” as recited in claim 36 lines 1-3.

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 do not use the phrase “means for.” Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 including the claimed “controller configured to [perform the claimed functions],” is a generic placeholder for “means.”
First, within the claimed “controller” phrase, (and construing the claim according to the required precepts of English grammar), ‘controller’ is a noun while ‘a’ is an adjective modifying ‘controller.’  Moreover and based upon a review of the entire FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 the only structural noun3 in the entire phrases is ‘controller.’  In other words, although there may be other nouns within the phrases (e.g. “transceiver” and “subframe” in lines 5-7 of FP#1), these other nouns within FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘controller.’
Second, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the term “controller” (alone) denotes sufficient structure to perform the claimed function.  For example, as noted above the Examiner finds insufficient evidence that the specification lexicographically defines the term controller as a structure having the associated function. Nor does the specification state that the term controller is known in the art as a device that performs the claimed function or possesses the associated function. . In fact, the best the Examiner can find is that the controller is simply described as a box 820, Figure 8.   As such, the best the Examiner can determine from reviewing the ‘433 Patent specification describes term ‘controller’ a only a box 820, Figure 8 and in C12:L5-24 says that devices or units in the description are processors. Accordingly the Examiner concludes that the term ‘controller’ as claimed, does not represent any particular know structure having the claimed function. Rather, the term ‘controller’ refers to a general processor (See the ‘433 Patent at C11:L20-39 and C12:L5-24.).  However the Examiner finds that a PHOSITA understands that a general processor (by itself), cannot perform the entire claim function. Other structural elements are needed.  
Third, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “controller” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  The best the Examiner can find in light of the description disclosed in the ‘433 Patent and review of technology specific dictionaries in that a controller simply refers to a general processor such as a computer processor or a general computer itself. See Examiner Sources for BRI above “Section XVI (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a general processor such as a computer processor or computer itself (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “controller” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “controller” has an art-recognized structure to perform the claimed function. For example, Koskinen (U.S. 2010/0157919) at Par [0035] and Par [0076] describes a controller as a standard computer or data processor. However a PHOSITA understands that a standard computer or data processor (alone), without being specially programmed to do so, cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrase “controller” as set forth in FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “controller” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claim, the Examiner finds that the functions associated with FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 are as follows:  

Function of Functional Phrase #1 (FP#1): “detect, via the transceiver, in case that the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN), and decode a Physical Downlink Shared Channel (PDSCH) corresponding to the PDCCH in the specific subframe, wherein the specific subframe is not indicated by higher layers to decode Physical Multicast Channel (PMCH), the specific subframe is not configured by the higher layers to be part of a Positioning Reference Signal (PRS) occasion, and the PRS occasion is only configured within the subframes.”

Function of Functional Phrase #2 (FP#2): “detect, if the UE is in the transmission mode 9, the PDCCH with the CRC scrambled by the identifier of the UE in the specific subframe which is not configured by the higher layers to be part of the PRS occasion which is only configured within the subframes in case that a cyclic prefix length used in subframe #0 is a normal cyclic prefix.” 

Function of Functional Phrase #3 (FP#3): “if the specific subframe is indicated to interrupt transmission of Multicast Traffic Channel (MTCH) by the MCH scheduling information, detect the PDCCH in the specific subframe and decode the PDSCH corresponding to the PDCCH in the specific subframe.” 

Function of Functional Phrase #4 (FP#4): “receive and decode the PMCH of the specific subframe.” 

Function of Functional Phrase #5 (FP#5): “decode the specific subframe by applying an extended cyclic prefix.” 

Function of Functional Phrase #6 (FP#6): “decode the specific subframe by applying all of the extended cyclic prefix and a general cyclic prefix.” 

Function of Functional Phrase #7 (FP#7): “detect the PDCCH with the CRC scrambled by a Cell Radio Network Temporary ID (C-RNTI) with DCI format IA or 2C intended for the UE.” 
Because FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 include the function expressly noted above, the Examiner concludes that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing the functions, the functions within the functional phrases will have their ordinary and accustomed meaning.

c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 the Examiner finds that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 do not contain sufficient structure for performing the entire claimed function that is set forth in the functional phrase.   In fact, the Examiner finds that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 recite very little structure (if any) for performing the claimed function.
Because FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 meet invocation Prong (C).
Because FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 invokes § 112 ¶ 6.

d)	Corresponding Structure
The Corresponding structure for FP#1 –FP#7 will be identified below. However the structures are compute/processor implemented For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).  As noted in the MPEP:
 An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
  
-	MPEP 2181 II B.

1)	Corresponding Structure Functional Phrases #1: 
As noted above, Functional Phrase #1 includes the Claim 28 Optional Claim Element. If the interpretation of the Optional Claim Element were based upon BRI, the Claim 28 Optional Claim Element, and at least part of Functional Phrase #1 would read upon any structure capable of performing the Optional Claim Element, ‘should it occur.’ See discussion above citing MPEP §2111.04 (II). However, because the Claim 28 Optional Claim Element is included in Functional Phrase #1, and Functional Phrase #1 invokes § 112 ¶ 6, the interpretation "shall be construed to cover the corresponding structure…described in the specification.” See MPEP §2181(II).   
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for FP #1 is a processors applied to realize the controller 820, Figure 8. The processor being a general processor, or microprocessor connected to and working with memory (See ‘433 Patent at C11:L4-56 and C12:L5-24). The memory holding the algorithm generally described as S500-S530 in Fig. 5 or S700-S730, Figure 7 (See ‘433 Patent, C6:L15-67, C7:L1 to C9:L44, with emphasis on C7:L33-44 and C9:L25-43 discussing that the mobile must perform steps 500, 505 or 700 and 705 in order to perform any of the remaining steps. Accordingly the complete algorithm is necessary to realize Functional Phrase #1). The processor is thereby a specialized programmed processor forming a structure by being programmed with the algorithm to form a specialized possessor for that algorithm. Additionally, the Examiner finds that to realize Functional Phrase #1 the corresponding structure of Functional Phrase #1 must include the additional underlying algorithm steps of: a) After Step 530 or 730, reading the PDCCH in the subframe (b) subsequently, identifying the PDSCH and (c) finally, receiving and decoding the PDSCH (See the ‘433 Patent at C9:L25-43.).  
 
2)	For Functional Phrases #2:
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for #2 adds to the corresponding structure of Functional Phrase #1, by adding the additional underlying steps of (a) determining that the subframe is not a MBSFN subframe and, (b) applying a normal cyclical prefix (See C6:L60-67 and C7:L1-2). 

3)	For Functional Phrases #3:
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for #3 adds to the corresponding structure of Functional Phrase #1 the additional underlying steps of (a) determining the subframe indicated by the control channel is not for multicast and (b)  if so decoding the PDCCH (See C6:L55-60).

4)	For Functional Phrases #4, #5 and #6:
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for #4, #5 #6 adds the additional underlying steps to the corresponding structure of Functional Phrase #1 of (a) determining the subframe indicated by the control channel is for multicast and (b) decoding the subframe using the extended prefix or general prefix (See C6:L45-50).

5)	For Functional Phrases #7:
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for #7 adds the additional underlying steps of determining the subframe indicated by the control channel is not for the multicast and determining the control channel format and decoding by applying that format (See C9:L44-57).

III)	The Examiner finds that dependent claims 29, 33 and 38, do not modify or further configure the controller. Claim 29, 33 and 38 simply change the attributes of the data  and do not remove the functional phrases, recited above, from governance of § 112 ¶ 6. Additionally the Examiner finds that claims 29, 33, and 38 do not alter the Examiner interpretation of corresponding structure recited above. 
Accordingly, claims 29, 33 and 38 are interpreted the same as recited above for the corresponding structures.   
 
E)	Overcoming Invocation of 35 U.S.C. § 112 Sixth Paragraph
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under § 112 ¶ 6; 
(b)      Amend the written description of the specification such that it expressly recites what structure performs the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If Applicant is of the opinion that the written description of the specification already inherently discloses the corresponding structure and clearly links this structure to the claimed function so that one of ordinary skill in the art would recognize what structure performs the claimed function, Applicant should clarify the record by amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. §132(a)).

G)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above, i.e. the Applicant is not his own lexicographer and for functional phrases that invoke § 112 ¶ 6 those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke § 112 ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §§ 2111, § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).

X.  Rejections – 35 U.S.C. §112 Second Paragraph
(Withdrawn)
	The Examiner reviewed Applicants arguments and found the arguments in the June 2021 Remarks and found the argument persuasive.  Accordingly, the rejections of 
Claims 19-27 and 37 as indefinite under § 112 ¶ 2 as set forth in the March 2021 Non-Final Office Action are withdrawn. 

XI. Prior Art Rejections
A)	Claims 19, 21, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2011/0275363) in view of Lee et al. (2012/0099536). 
Kwon discloses a method of receiving data by a User Equipment (UE) in a wireless communication system supporting a Multimedia Broadcast Multicast Service (MBMS) (See Kwon Abstract and Par [0005] to [0008] reprinted below, stating discussing a UE for receiving MBSFN subframes. The system supporting MBMS.). 

    PNG
    media_image1.png
    212
    290
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    275
    288
    media_image2.png
    Greyscale

   	-  Kwon, Abstract. 				-  Kwon, Par [0005] to [0008].

    PNG
    media_image3.png
    146
    293
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    143
    285
    media_image4.png
    Greyscale

	-  Kwon, Par [0058][0059].			-  Kwon, Par [0060].

Kwan discloses detecting, in case that the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) [] with an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN), and decoding of a Physical Downlink Shared channel (PDSCH) corresponding to the PDCCH in the specific subframe (See Kwon Par [0005] to [0008] and [0057] to [0060] above discussing a process of receiving a PDCCH and decoding the PDSCH by either of  a release 8 or in case the terminal is in a release 9 terminals multiple antenna terminal thus in case the terminal is in transmission mode 9.).    
   
    PNG
    media_image5.png
    168
    288
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    173
    287
    media_image6.png
    Greyscale

- Kwon, Par [0038] to [0039].		Kwon, Par [0063] to [0064].  
Kwon discloses wherein the specific subframe is not indicated by higher layers to decode Physical Multicast Channel (PMCH), the specific subframe is not configured by the higher layers to be part of a Positioning Reference Signal (PRS) occasion and the PRS occasion is only configured within the subframes (See Examiner claim interpretation above. This claim Element is inherent to any UE receiving subframes because no steps are required by the UE. However, the Examiner finds that Kwon explicitly discloses this feature in that Kwon sends several types of subframes that are not multicast but unicast or other that do not include the PRS. See Par [0057] above and Par [0049], not shown herein, discussing that the system can indicate the frame type not indicated as multicast and not indicated as PRS and can have some subframes, be PRS.).   
a)	Kwon discloses the UE identifier in the PDCCH or PDCCH region Par [0064] above, however, does not specifically discloses a Cyclic Redundancy Check (CRC) scrambled by the identifier.
b)	However in related art, Lee (2012/0099536) is discussing Multimedia Broadcast (MBMS) with subframes in an LTE system (See Par [0019]). Lee further discloses a Cyclic Redundancy Check (CRC) scrambled by the identifier (See Par [0011]).    
c)	Teaching-Suggestion: It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Kwon’s teaching of a PDCCH sent with a UE identifier, with Lee’s teaching of the CRC scrambled with the UE identifier, thus conforming to the earlier MBMS standards and modifying the system to accommodate the LTE Advanced mobiles, i.e. LTE-A, as discussed by Lee (Par [0020].). 
      	d)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Kwon’s teaching of receiving MBSFN frames with inventing capability discloses by Lee is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Kwon shows the base system assigning the MBSFN frame types with a PDCCH or frame type in the PDCCH region, and one skilled in the art could apply adding a CRC scrambled by the UE ID, because as shown by the references a PHOSITA at the time had the necessary skill set to make the modification with expectation of success and be able to  achieve predictable results (See Lee at Par [0020] discussing that persons of skill in this field were already working with LTE Rel-8 and Rel-9 and looking to go to LTE advanced. See also Kwon at Par [0006] discussing that persons in the art had been using and making Rel-8 and Rel-9 type systems.).
2.	Regarding claims 21: Kwon in view of Lee disclose the method of claim 19, wherein the detecting of the PDCCH comprises: detecting, if the UE is in the transmission mode 9, the PDCCH with the CRC scrambled by the identifier of the UE in the specific subframe which is not configured by the higher layers to be part of the PRS occasion which is only configured within the subframes in case that a cyclic prefix length used in subframe #0 is a normal cyclic prefix (See Kwon Par [0059] above, discussing that Rel-9 terminals in dual stream mode, i.e. mode 9, will interpret and decode the PDCCH with a UE ID for the unicast. See also Lee discussion above of UEID scrambling a CRC. See also Lee at Par [0006] [0038], Table-5 discussing that the LTE-A devices are mode 9 and Figure 8 above showing 7 symbols, thus the normal cyclical prefix.).4    
3.	Regarding claims 27 and 37:  Kwon in view of Lee disclose the method of claim 19, wherein the detecting the PDCCH comprises: detecting the PDCCH with the CRC scrambled by a Cell Radio Network Temporary ID (C-RNTI) with DCI format 1A or 2C intended for the UE (See Kwon Par [0064] above discussing the PDCCH with UE ID. See also Lee at Par [0011] [0012]  and Table-5 discussing the CRC scrambled with mobile ID with at least a PDCCH format 1A. At table-5 the mobile Identifier is the C-RNTI). 

B)	Claims 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (2011/0275363) in view of Lee et al. (2012/0099536) and further in view of Wu (2010/0317283).
1.	Regarding claims 20, 23:  Kwon and Lee disclose the method of claim 19 (See discussion above). 
a)	Kwon and Lee do not specifically disclose wherein the specific subframe is indicated by a higher laver parameter mbsfn-SubframeConfigList and indicating to decode a PMCH and decoding the PMCH of a specific subframe. 
b)	Wu teaches wherein the specific subframe is indicated by a higher laver parameter mbsfn-SubframeConfigList and indicating to decode a PMCH and decoding the PMCH of a specific subframe (See Abstract, Par [0009] [0032] [0037] where the system sends the mobiles configuration list of the specific subframes with the MCH to decode.).   
c)	Teaching-Suggestion: It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Kwon and Lee, and send a channel configuration list with the MCH channels to decode and decoding those channels, as taught by Wu, to improve MBSFN resource utilization, as discussed by Wu (Par [0008] to [0011].). 
      	d)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Kwon and Lee’s teaching of decoding or not of an MBSFN subframe with the inventing capability discloses by Wu is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Kwon and Lee show the base system assigning MBSFN frame types and one skilled in the art could apply sending a configuration list with the MBMSFN subframe, because as shown by the references a PHOSITA at the time had the necessary skill set to make the modification with expectation of success and be able to  achieve predictable results (See Lee at Par [0020] discussing that persons of skill in this field were already working with LTE Rel-8 and Rel-9 and looking to go to LTE advanced. See also Stein Berkowitz at Par [0006] discussing that persons in the art had been using PRS to perform location and Wu at Par [0001] to [0011] discussing the modification of MBMS systems.).

C)	Claims 19, 21, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0099536) in view of Stern-Berkowitz et al. (2010/0273506). This prior art rejection is based upon the interpretation that the contingency in the Claim 19 Optional Claim Element is satisfied and the UE is in Transmission Mode 9.   Additionally, this interpretation is provided for compact prosecution, as a courtesy, allowing Applicant to make responses under the assumption that claim 19 is corrected. 
1.	Regarding claim 19: Lee discloses a method of receiving data by a User Equipment (UE) in a wireless communication system supporting a Multimedia Broadcast Multicast Service (MBMS) (See [0019] reprinted below, stating that Lee is discussing a system that transmits Multimedia Broadcast MBSFN subframes. Accordingly Lee is disclosing a system supporting MBMS.). 
   
    PNG
    media_image7.png
    264
    287
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    256
    289
    media_image8.png
    Greyscale

   -  Lee, Par [0019] [0061]. 			-  Lee, Par [0063] [0074] [0075].
Lee discloses detecting, if the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN) (See Lee Figure 8, below and Par [0019], [0061], [0063], [0074] [0075] above.  Lee states that LTE-A, Rel-10, including mode-9 terminals are receiving all the subframes shown in Figure 8. As can be seen in Figure 8 all subframes include the PDCCH at the beginning of the subframe. The LTE-A subframes are reserved for MBSFN for Rel-8 and R-9 terminals. As noted in Lee Par [0011] below and table 5 not shown herein, the PDCCH has a CRC encoded by the ID of the mobile station and the C-RNTI, which is also a mobile ID.  Accordingly Lee discloses the Rel-10, mode-9 terminal, receiving subframes, with PDCCH encoded with the CRC and reserved for MBSFN.).

                        
    PNG
    media_image9.png
    168
    379
    media_image9.png
    Greyscale

		-  	Lee US 20120099536, Figure 10. 

   
    PNG
    media_image10.png
    267
    289
    media_image10.png
    Greyscale
    
    PNG
    media_image11.png
    190
    285
    media_image11.png
    Greyscale

	-  Lee, Par [0011] [0025].			-  Lee, Par [0026] [0027] [0083].

Lee discloses decoding a Physical Downlink Shared channel (PDSCH) corresponding to the PDCCH in the specific subframe (See Lee Par [0025] [0026] [0027] and Par [0083] above, discussing that the PDSCH is decoded based upon the corresponding PDCCH subframe type.). 

a)	Lee does not specifically discloses wherein the specific subframe is not indicated by higher layers to decode Physical Multicast Channel (PMCH), the specific subframe is not configured by the higher layers to be part of a Positioning Reference Signal (PRS) occasion and the PRS occasion is only configured within the subframes.

b)	However in related art, Stern-Berkowitz (U.S. 2010/0273506) is discussing Multimedia Broadcast (MBMS) with subframes in an LTE system thus related to Lee. Stern-Berkowitz  teaches wherein the specific subframe is not indicated by higher layers to decode Physical Multicast Channel (PMCH), the specific subframe is not configured by the higher layers to be part of a Positioning Reference Signal (PRS) occasion and the PRS occasion is only configured within the subframes (See Stern-Berkowitz at Lee Par [0014] [0015] stating that a PMCH is not mapped on the PDSCH and MBMS subframes are not mapped with a PRS rather a CRS is applied. See also Par [0077] [0078] where Stern-Berkowitz is stating as solution is to have the PRS have its own a particular subframe. Thus a PMCH is not indicated by upper layers to be in the subframes and an no configuration in those subframes is for PRS, rather a PRS will be a particular subframe other than those subframes.). 

c)	Teaching-Suggestion: It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Lee, and add the higher layer not indicating a PMCH or PRS in the subframe and adding a PRS in an occasion subframe, thus conforming to the earlier MBMS standards and modifying the system to accommodate the LTE Advanced mobiles, i.e. LTE-A, as discussed by Stern-Berkowitz (Par [0019].). 

      	d)	KSR Rational C: Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds:
The proposed modification of Lee’s teaching of decoding PDSCH with the inventing capability discloses by Stern-Berkowitz is supported by KSR ‘Rationale C. See MPEP §2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee shows the base system assigning the PDSCH based upon the PDCCH and one skilled in the art could apply adding a PRS subframe to the earlier system that did not have PRS in the MBMSFN subframe, because as shown by the references a PHOSITA at the time had the necessary skill set to make the modification with expectation of success and be able to  achieve predictable results (See Lee at Par [0020] discussing that persons of skill in this field were already working with LTE Rel-8 and Rel-9 and looking to go to LTE advanced. See also Stern-Berkowitz at Par [0006] discussing that persons in the art had been using PRS to perform location.).  

2.	Regarding claims 21: Lee in view of Stern-Berkowitz discloses the method of claim 19, wherein the detecting of the PDCCH comprises: detecting, in the case that the UE is in the transmission mode 9, the PDCCH with the CRC scrambled by the identifier of the UE in the specific subframe which is not configured by the higher layers to be part of the PRS occasion which is only configured within the subframes in case that a cyclic prefix length used in subframe #0 is a normal cyclic prefix (See Lee discussion above, Par [0006] [0038], Table-5 discussing that the LTE-A devices are mode 9 and Figure 8 above showing 7 symbols, thus the normal cyclical prefix.).5    

4.	Regarding claims 27 and 37:  Lee in view of Stern-Berkowitz disclose the method of claim 19, wherein the detecting the PDCCH comprises: detecting the PDCCH with the CRC scrambled by a Cell Radio Network Temporary ID (C-RNTI) with DCI format TA or 2C intended for the UE (See Lee at Par [0011] [0012]  and Table-5 discussing the CRC scrambled with mobile ID with at least a PDCCH format 1A. At table-5 the mobile Identifier is the C-RNTI). 

D)	Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2012/0099536) in view of Stern-Berkowitz et al. (2010/0273506) and further in view of Wu (2010/0317283).
1.	Regarding claims 20, 23:  Lee in view of Stern-Berkowitz disclose the method of claim 19 (See discussion above). 
a)	Lee in view of Stern-Berkowitz do not specifically disclose wherein the specific subframe is indicated by a higher laver parameter mbsfn-SubframeConfigList and indicating to decode a PMCH and decoding the PMCH of a specific subframe. 

b)	Wu teaches wherein the specific subframe is indicated by a higher laver parameter mbsfn-SubframeConfigList and indicating to decode a PMCH and decoding the PMCH of a specific subframe (See Abstract, Par [0009] [0032] [0037] where the system sends the mobiles configuration list of the specific subframes with the MCH to decode.).   

c)	Teaching-Suggestion:
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Lee and Stern-Berkowitz, and send a channel configuration list with the MCH channels to decode and decoding those channels, as taught by Wu, to improve MBSFN resource utilization, as discussed by Wu (Par [0008] to [0011].). 

      		d)	KSR Rational C:
Alternatively and instead of using the teaching suggestion-motivation test noted in the paragraph directly above the Examiner also finds: The proposed modification of Lee and Stern-Berkowitz teaching of decoding PDSCH with the inventing capability discloses by Wu is supported by KSR ‘Rationale C. See MPEP § 2143 C. titled “Use of Known Technique To Improve Similar Devices in the Same Way."  In other words the proposed prior art rejection maintains their respective function after they have been combined. Specifically Lee and Stern-Berkowitz shows the base system assigning the PDSCH based upon the PDCCH and one skilled in the art could apply sending a configuration list with the MBMSFN subframe, because as shown by the references a PHOSITA at the time had the necessary skill set to make the modification with expectation of success and be able to  achieve predictable results (See Lee at Par [0020] discussing that persons of skill in this field were already working with LTE Rel-8 and Rel-9 and looking to go to LTE advanced. See also Stein Berkowitz at Par [0006] discussing that persons in the art had been using PRS to perform location and Wu at Par [0001] to [0011] discussing the modification of MBMS systems.).

XIII. Allowable Subject Matter
Claims 28-36 and 38 are allowed of the prior art. The Examiner finds that the prior art of record would not teach the corresponding structure for Functional Phrase #1 outlined above. 
Claims 22, 24, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach: decoding the PDSCH based upon the PDCCH and an indication of interrupt of the multicast service as in claims 22 and 31. And, when the specific subframe is indicated to decode the PMCH the PDCCH of that subframe is not received, as in claim 23 and 32.


XIV. Response to Arguments
A)	Argument Re: “Recapture Rejection.” 
	Applicant Argument: On pages 7-9 of the June 2021 Remarks, the Applicant essentially argues that the claim language identified in the March 2021 Non-Final Office Action as causing recapture is not actually a surrender generating limitation (SGL). Applicant takes this position because it was not added into the claims directly before a notice of allowance. As such the rejections of claims 19-38 as attempting to recapture subject matter surrendered during original prosecution should be withdrawn.
	Examiner Response:  The Examiner finds Applicant’s argument not persuasive.  
First, the Examiner has reviewed MPEP § 1412.02 and finds insufficient evidence that surrender generating limitations are those added just before allowance.  For example, MPEP § 1412.02 (I) states:
Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. 

-	MPEP §  1412.02 (I), emphasis added. 

Accordingly, SGL’s are those limitations added at any time to define the invention over the prior art.  
Second, as noted in the March 2021 Non-Final Office Action the Examiner found that the feature of: “detecting . . . a Physical Downlink Control Channel (PDCCH) in a subframe indicated by a higher layer parameter mbsfn-Subframe-ConfigList,” (“Broadened Claim Aspect”) was added during original prosecution of the base application 13/443,174 by the April 2012 Claims to overcome a rejection of the claims as obvious over Seo (US 2013/0329711) in view of Zhang (US 2012/0236776).  Accordingly, the evidence of record shows that the Broadened Claim Aspect was added to defined the invention over Seo and Zhang and thus based upon MPEP §1412.02 (I) qualifies as an SGL. 
	Third, the Examiner has reviewed the Applicant’s June 2021 Remarks and finds insufficient evidence that Applicant has shown that the Broadened Claim Aspect was not added to define the claims over the prior art of Seo (US 2013/0329711) in view of Zhang (US 2012/0236776).
	Because the MPEP does not state that a SGL is defined only as those limitations added just before allowance, because according to MPEP § 1412.02 an SGL is a limitation added to define the invention over prior art, and because the evidence of record indicates that the Broadened Claim Aspect was added to define the invention over the prior art of Seo and Zhang, Applicant’s arguments are not persuasive.  And, because the Applicant has not shown that the Broadened Claim Aspect was not added to define the claims over the prior art of Seo and Zhang, the Examiner finds the Applicant’s argument not persuasive.

B)	Argument Re: “35 U.S.C. §112 Sixth Paragraph.” 
Applicant Argument: On pages 10-12 of the June 2021 Remarks, the Applicant essentially argues that the claims identified in the March 2021 Non-Final Office Action as invoking § 112 ¶ 6 in fact do not invoke.  
For support the Applicant argues that a PHOSITA would recognize based upon the use of the claim term “controller” followed by the functions and based upon review of the specification that the functions as recited in FP#1 to FP#6 are the actual algorithm that applied by the controller to convert the controller into a special purpose computer.   As such a PHOSITA would recognize FP#1 to FP#6  define structures without invocation of § 112 ¶ 6 because the actual algorithm is manifested into the claim that transforms the controller into a specialized controller. 
Examiner Response:  The Examiner finds the Applicant’s argument not persuasive.  The Examiner finds that the required algorithm is not manifested into the claim as asserted by the Applicant. The Examiner takes this position as follows:
First, as noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

-	MPEP 2181 II B.
Second, some of the language recited in Functional Phrase #1 may be recognizable, as claimed, as a known step. For example “decode a Physical Downlink Shared Channel (PDSCH) corresponding to the PDCCH in the specific subframe.”
Third, other language in FP#1 is still written as an intended result.  In other words the language describes what is being done rather than how it is being done.  For example the language of “detect . . . in a case that the UE is in Transmission mode 9 . . . a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN),” (“Detecting Function”), as in claim 28 lines 5-9.  The Examiner finds that the Detecting Function does include a verb “detect” with a direct object “Physical Downlink Control Channel (PDCCH)” that alone may be recognizable by a PHOSITA as an algorithm step. For support the Examiner notes that in the field of the invention, as shown by the prior art of record, UE’s do read the PDCCH to determine subframes.  However, the Detecting Function recites the results of “in a case that the UE is in Transmission mode 9,” and “with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast,” that are commonly the result of “detecting” a “PDCCH,” thus describing what is desired, rather than how the result is accomplished.   
Fourth, the Examiner has reviewed the Applicants June 2021 Remarks and finds that while Applicant states that a PHOSITA could view Functional Phrase #1 and recognize Functional Phrase #1 as the actual algorithm that specializes the controller, the Examiner finds insufficient evidence that the Applicant has stated how a PHOSITA would do that.  For example, the Applicant has not shown that the “Detecting Function” including the phrases “in a case that the UE is in Transmission mode 9,” and “with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast,” are known in the art to occur when a UE detects a PDCCH.    
	Because the Applicant has not shown that Functional Phrases #1-6 are not written as functions by showing for example that the Detecting Function applying the detecting step alone could achieve the claimed results, the Examiner finds the Applicants arguments not persuasive.  

C)	Argument Re: “35 U.S.C. §112 Second Paragraph.” 
On pages 12-13 of the June 2021 Remarks, the Applicant essentially argues that the language of “wherein the specific subframe is not indicated by higher layers to decode Physical Multicast CHannel (PMCH), the specific subframe is not configured by the higher layers to be part of a Positioning Reference Signal (PRS) occasion, and the PRS occasion is only configured within the subframes,” (“Claim 19 Ambiguous Claim Element”) as in claim 19, and as set forth in the March 20201 Non-Final Office Action is not indefinite. 
For support Applicant argues that nothing in the MPEP §2103(c) states that other language that further defines a process claim step cannot be included in a process claim.  
Examiner Response:  The Examiner finds the Applicant’s argument persuasive.   Accordingly, § 112 ¶ 2 rejection is withdrawn. 

D)	Argument Re: “35 U.S.C. §103.” 
	On pages 14-18 of the June 2021 Remarks, the Applicant essentially argues that Kwon alone or in combination with Lee or further in view of Stern-Berkowitz fails to teach “detecting, if the UE is in transmission mode 9, a Physical Downlink Control Channel (PDCCH) with a Cyclic Redundancy Check (CRC) scrambled by an identifier of the UE in a specific subframe among subframes reserved for Multicast/Broadcast over a Single Frequency Network (MBSFN); and decoding a Physical Downlink Shared CHannel (PDSCH) corresponding to the PDCCH in the specific subframe,” (“Argued Feature”), as required by claim 19. 
For support of this argument, Applicant argues that Kwon does not explicitly teach the UE being in transmission mode 9 and therefore cannot teach steps of detecting and decoding a unicast frame. As such the terminals as taught by Kwon in view of Lee or Stern-Berkowitz cannot be a mode-9 terminals.  Accordingly, the combination of Kwon with Lee and/or Stern-Berkowitz would not teach the Argued Feature.    
	Examiner Response:  The Examiner finds the Applicant’s argument not persuasive.  
First, in the June 2021 Claims, claim 9 has been amended to delete “if the terminal is in transmission mode-9.” and recite “in case that the terminal is in transmission mode-9.”  Accordingly the Examiner will address the feature as now claimed. 
Second, claim 19 is a process claim limited by the positively claimed steps. The Examiner finds that based upon BRI the feature of “in case that the terminal is in transmission mode-9,” does not specifically require any positively claimed steps requiring the terminal to be in mode-9.  For example, the feature does not appear to require more of the detecting step as asserted by the Applicant.  Additionally the Examiner has reviewed the Applicants June 20201 Remarks and finds insufficient evidence that the Applicant has shown why the feature of “in case that the terminal is in transmission mode-9,” should be interpreted more narrowly as requiring the terminal to be in mode-9.   Rather, the claimed feature uses the open ended term “in case” leaving the phrase interpretable as only requiring a process be performed for a situation where the terminal could be in mode-9.  The Examiner finds that based upon that interpretation the feature reads upon Kwon alone. As noted above in the prior art rejections Kwon is discussing terminals from Release-8 or Release-9 reading the PDCCH to determine if subframes are unicast frames.  As discussed by Kwon, unicast frames are those subframes directed to Release-9 terminals that will read and receive MBMS unicast frames directed to only particular terminals.  Accordingly based upon BRI, Kwon alone discloses the Argued Feature as amended in the June 2021 claims. 
Third, Applicant appears to be arguing for a narrower interpretation of the Argued Feature from the specification. For example, Applicant argues that the Argued Feature requires the terminal to be in mode-9 and that that feature requires receiving unicast frames. However, those features are not claimed. For example, the claim is a process claim and there is no explicitly claimed step placing the terminal in mode 9 or receiving unicast frames.  Additionally the Argued Feature is not lexicographically defined to have the narrower meaning asserted by the Applicant.  
Because the features argued by the Applicant are not positively claimed and because based upon BRI the claim as amended reads upon Kwon and Lee, the Examiner finds the Applicants argument not persuasive. 

XV. Conclusion
Claims 19, 20, 21, 23, 27 and 37 are rejected under 35 U.S.C. §103. Claims 22, 24, 25 and 26 would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 28-36 and 38 are allowable over the prior art.  Claims 19, 21-28, and 30-38 are rejected under 35 U.S.C. § 251 for improper recapture.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Office Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Office Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office action. 
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the patent.
  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XVI. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992









Conferees:                                                                                                                                                                                              
/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘433 Patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.
        4 The Examiner notes that the extended cyclical prefix has 6 symbols. 
        5 The Examiner notes that the extended cyclical prefix has 6 symbols.